1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL HAWKES et al.,                            Case No.: 18-CV-1368-L(WVG)
12                                      Plaintiffs,
                                                       ORDER RESCHEDULING
13   v.                                                MANDATORY SETTLEMENT
                                                       CONFERENCE
14   EQUITYEXPERTS.ORG,
     CALIFORNIA LLC et al.,
15
                                      Defendants.
16
17
           Due a conflict with the Court’s criminal duty calendar, the June 4, 2019 Mandatory
18
     Settlement Conference is VACATED and rescheduled as set forth below.
19
                                 Mandatory Settlement Conference
20
           A Mandatory Settlement Conference shall be conducted on June 10, 2019, at 2:00
21
     p.m. in the chambers of Magistrate Judge William V. Gallo. Counsel shall submit
22
     settlement statements directly to chambers no later than May 31, 2019. Each party’s
23
     settlement statement shall set forth the party’s statement of the case, identify controlling
24
     legal issues, concisely set out issues of liability and damages, and shall set forth the party’s
25
     settlement position, including the last offer or demand made by that party, and a separate
26
     statement of the offer or demand the party is prepared to make at the settlement conference.
27
     Settlement conference briefs shall not be filed with the Clerk of the Court but may be
28

                                                 1
                                                                                   18-CV-1368-L(WVG)
1    served on opposing counsel at the party’s discretion. Settlement conference briefs
2    shall comply with the undersigned’s Chambers Rules. The parties shall meet and confer
3    in good faith prior to the Mandatory Settlement Conference and verify that they have done
4    so in their respective Mandatory Settlement Conference statements, outlining the substance
5    of their discussions and negotiations.
6          Pursuant to Federal Rule of Civil Procedure 16 and Local Civil Rule 16.3, all named
7    Plaintiffs, named Defendants, claims adjusters for insured defendants, and if a named
8    Plaintiff or Defendant is a corporation, partnership, or other entity, a representative of that
9    entity, with full and unlimited authority1 to negotiate and enter into a binding settlement,
10   as well as the principal attorney(s) responsible for the litigation, must be present and must
11   be prepared to discuss in good faith, the facts of the case, the law that governs the legal
12   issues in the case, and to resolve the case at the Settlement Conference. Sanctions may
13   issue against a party and/or attorney who does not proceed as noted above. Retained
14   outside corporate counsel shall not appear on behalf of a corporation as the party who has
15   the authority to negotiate and enter into a settlement. For good cause, and on ex parte
16   application at least one week before the scheduled settlement conference, Magistrate Judge
17   Gallo may excuse a party or representative from personal attendance provided such party
18   or parties will be available by telephone during the conference. Failure to attend the
19   conference or participate in good faith or obtain proper excuse will be considered grounds
20   for sanctions. Counsel seeking to reschedule a Settlement Conference must first confer
21
22
     1
23     “Full authority to settle” means that the individuals at the settlement conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25   648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
26   485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                2
                                                                                  18-CV-1368-L(WVG)
1    with opposing counsel. The Court will consider formal, written ex parte requests to
2    continue a Settlement Conference when extraordinary circumstances exist that make a
3    continuance appropriate. In and of itself, having to travel a long distance to appear at the
4    Settlement Conference is not an extraordinary circumstance.
5          IT IS SO ORDERED.
6    DATED: April 16, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                18-CV-1368-L(WVG)
